Exhibit 32.1 Section ertification CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the filing of this quarterly report on Form 10-Q for the Quarter Ended October 5, 2007 (the "Report") by Pomeroy IT Solutions, Inc., the undersigned hereby certifies that: 1. The Report containing the financial statements fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of Pomeroy IT Solutions, Inc. November 15, 2007 /s/ Keith R. Coogan Keith R. Coogan Chief Executive Officer and President A signed original of this written statement required by Section 906 has been provided to Pomeroy IT Solutions, Inc. and will be retained by Pomeroy IT Solutions, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
